Citation Nr: 1041223	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  04-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in North 
Little Rock, Arkansas.

The Board denied service connection for hearing loss in an April 
2006 decision, which the Veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  The Court granted 
the Veteran's motion to supplement the record on appeal with VA 
medical treatment records from March 2005 to April 2006, which 
were not included in the claims folder at the time of the Board's 
2006 decision but which were deemed to be within the control of 
VA and should have been considered in making a final decision.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the 
Court vacated the Board's April 2006 decision and remanded this 
appeal for further proceedings.  

The Board remanded the appeal for further development in August 
2007.  After the appeal was returned to the Board in February 
2009, the Veteran submitted to the Board additional medical 
evidence concerning service connection for bilateral hearing loss 
without a waiver of consideration of that evidence by the agency 
of original jurisdiction (AOJ).  The Board solicited such a 
waiver from the Veteran by letter in May 2009, but he responded 
that he wanted the issue remanded to the AOJ, which the Board did 
in June 2009.  The appeal was returned to the Board later in 
2009.  In March 2010, the Board remanded this matter again for 
further development, to include a VA examination.  The appeal is 
once again before the Board for appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

The examination requested in the most recent remand instructions 
was performed in April 2010 by an audiologist.  The Board, 
however, had requested that the examination be performed by an 
otolaryngologist.  Moreover, while the examiner initially 
indicated in the examination report, he indicated in answering 
questions in the medical opinion section of the report that he 
had reviewed the service treatment records but that he had not 
reviewed private medical records; this is consistent with the 
rest of the examination report, which mentions findings in the 
service treatment records but does not discuss any private 
medical records.  In the March 2010 remand, the Board had 
discussed letters from Dr. Gardner, a private doctor.  These were 
not mentioned by the VA examiner in 2010.  

As noted above, based on the face of the 2010 examination report, 
there appears to be some discrepancy as to whether the examiner 
reviewed the claims folder, which contained both VA and private 
treatment records addressing the Veteran's hearing loss problem.  
More importantly, the Board had specified that the examination be 
conducted by an otolaryngologist.  In Stegall v. West, 11 Vet. 
App. 268, 271 (1998), the Court held that compliance with remand 
instructions was neither optional nor discretionary, and that 
where the remand orders of the Board were not complied with, the 
Board erred as a matter of law when it failed to ensure 
compliance.  Therefore, the matter must be remanded again for 
compliance with the Board's previous request.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA audiological evaluation by a VA 
otolaryngologist to determine the nature 
and etiology of any current hearing loss.  
All indicated tests and studies are to be 
performed and all findings are to be 
reported in detail.  The claims folder, 
including a copy of this remand, must be 
made available for review and the examiner 
should note such review in the examination 
report.  The examiner is requested to 
answer the following questions:  Does the 
Veteran currently have hearing loss?  If 
so, please identify the types of hearing 
loss that are present, i.e.; 
conductive/sensorineural, etc.?  Is it at 
least as likely as not (50 percent 
probability or greater) that any current 
hearing loss found is related to the 
Veteran's period of service, to include as 
a result of inservice rifle noise exposure 
or ear infections?  Complete detailed 
rationale, to include a discussion of the 
opinions set forth by Dr. Gardner, is 
requested for each opinion that is 
rendered.

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination and to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issue on appeal.  
If the benefit sought is not granted, the 
Veteran should be furnished with a 
supplemental statement of the case 
containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


